DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 9-15), filed on the 28th of February, 2022, with respect to the rejection(s) of Claims 27-34, 36-43 and 46 under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/033659 A1 to Prasad, Athul (Prasad) as disclosed in the IDS, Claim 45 under 35 U.S.C. 103 as being unpatentable over Prasad, in view of Publication No.: US 2016/0174149 A1 to Byun et al. (Byun) and Claims 35 and 44 under 35 U.S.C. 103 as being unpatentable over Prasad, in view of Publication No.: US 2019/0215766 A1 to Wu et al. (Wu).have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 27, 28, 31-37 and 40-46 (renumbered to as Claims 1-16) are allowed.
	Independent Claims 27, 36 and 46 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘responsive to a change in at least one requirement on a quality of service to be provided by the radio network node, determining a subset of one or more sleep modes, out of the multiple supported sleep modes, from which the radio network node would not be able to awaken in time to meet requirements on a quality of service to be provided by the radio network node; and responsive to a change in at least one requirement on a quality of service to be provided by the radio network node, preventing the radio network node from operating in any sleep mode included in the determined subset while the at least one requirement is imposed on the radio network node and allow the radio network node to operate in at least one sleep mode included in the determined subset while the at least one requirement is not imposed on the radio network node’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463